PER CURIAM.
The appellant was given three consecutive three year mandatory minimum sentences for three convictions of armed robbery. Two of the convictions arose out of a single episode for which only one mandatory minimum sentence may be imposed. Palmer v. State, 438 So.2d 1 (Fla.1983) [8 FLW 324]. Accordingly, we remand this cause with directions to the trial court to modify appellant’s sentence so as to delete one of the consecutive mandatory minimum sentences.
ANSTEAD, C.J., and BERANEK and DELL, JJ., concur.